


Exhibit 10.10


    
TRIDENT RESOURCES LLC


Senior Secured Demand Promissory Note


No. S-1                                         June 30, 2015


Trident Resources LLC, a North Dakota limited liability company (the
“Borrower”), for value received, promises to pay to the order of American Power
Group Corporation or its assigns (the “Holder”), on or before the Maturity Date
(as defined below) the principal sum of Seven Hundred Thirty-Seven Thousand One
Hundred and Ninety Dollars ($737,190.00), together with all accrued but unpaid
interest thereon (as provided below), in accordance with the terms of this Note.
The following is a statement of the rights and obligations of the Holder and the
Borrower under this Note, and the conditions to which this Note is subject, to
which the Borrower, by the execution and delivery hereof, and the Holder, by the
acceptance of this Note, agree:


1.Definitions. As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:


1.1“Guaranty” means the secured personal guaranty of the obligations under this
Note, executed and delivered by the Guarantor.


1.2“Guarantor” means Thomas Lockhart.


1.3“Holder” or similar terms, when the context refers to a Holder of this Note,
means any person who shall at the time be the Holder of this Note.


1.4“Loan and Security Agreement” means the Loan and Security Agreement dated as
of June 30, 2015, providing for the issuance of this Note.


1.5“Maturity Date” means the earlier of (i) September 30, 2015 or (ii) the
consummation of the sale by the Borrower of the four (4) 2014 FIBA Tech 10 Tube
CNG Trailers, Model FIBA SUPERJUMBO 10.


1.6“Note” means this Senior Secured Promissory Note, as amended or restated from
time to time.


2.Terms of Note.


2.1Seniority; Security. This Note is senior in right of payment and the exercise
of remedies to any and all other obligations of the Borrower, and shall not be
junior in preference or priority, to any such other obligations. The obligations
due under this Note are secured by the Loan and Security Agreement. Additional
rights of the Holder are set forth in the Loan and Security Agreement and the
other documents referred to therein.


2.2Interest. This Note shall bear interest at the rate of six percent (6%) per
annum on the outstanding principal amount hereof.


2.3Prepayment. The Borrower may prepay all or any portion of the principal
amount of this Note in an amount equal to the sum of (i) 100% of the amount of
the principal



--------------------------------------------------------------------------------




prepayment, and (ii) all outstanding interest and all other amounts due and
owing hereunder, without other penalty or premium.


2.4Payment Date. If any payment on this Note becomes due and payable on a
Saturday, Sunday or legal holiday, such payment shall not be due until the next
succeeding business day.


2.5Default. The entire unpaid principal amount of this Note, together with all
accrued and unpaid interest thereon and any other sums due and payable
hereunder, shall become automatically and immediately due and payable,
notwithstanding anything to the contrary in this Note, without notice or demand
upon the occurrence of any of the following events (each, an “Event of
Default”):


(i)the Borrower fails to pay when due any principal, interest or other amounts
due hereon in accordance with this Note;


(ii)the Borrower defaults under any promissory note or agreement with any third
party or parties, which default, after giving effect to any applicable grace
periods and waivers, results in the right of such third party or parties,
whether or not exercised, to accelerate the maturity of such indebtedness for
borrowed money of the Borrower, in each case, in an aggregate amount in excess
of Ten Thousand Dollars ($10,000);


(iii)the voluntary or involuntary transfer, by operation of law or otherwise, of
any equity interest in the Borrower by Thomas Lockhart to any third party;


(iv)the liquidation, termination or dissolution of the Borrower or its ceasing
to carry on actively its present business or the appointment of a receiver for
its property;


(v)the dissolution, liquidation or termination of the existence of, the
insolvency of, the making of an assignment for the benefit of creditors by, or
the admission of an inability to pay current liabilities as they become due by,
the Borrower;


(vi)the institution of bankruptcy, reorganization, arrangement, liquidation,
receivership, moratorium or similar proceedings by or against the Borrower;


(vii)any representation, warranty, statement or certificate made to the Holder
in connection with this Note, the Loan and Security Agreement and/or the
Guaranty proves to have been untrue in any material respect or the Borrower or
the Guarantor breaches any covenant or obligation under this Note, the Loan and
Security Agreement, the Guaranty or the security agreement executed and
delivered by the Guarantor to the Lender, as the case may be; or


(viii)the Borrower’s default in any material respect under any material
agreement to which it is a party.
    
3.Changes; Waivers. Any of the terms and conditions of this Note may be changed
or amended, and any right of the Holder of this Note may be waived, with the
written consent of the Holder and the Borrower.





2

--------------------------------------------------------------------------------




4.Miscellaneous.


4.1Waiver of Protest, Etc. The Borrower, regardless of the time, order or place
of signing, waives presentment, demand, protest and notices of any kind in
connection with the enforcement of this Note. If the Borrower fails to comply
with any of the provisions of this Note, the Borrower shall pay to the Holder of
this Note, on demand, such further amounts as shall be sufficient to cover the
costs and expenses, including but not limited to reasonable attorneys’ fees and
disbursements, incurred by the Holder in collecting upon this Note or otherwise
enforcing or preserving any of the Holder’s rights hereunder.


4.2Cumulative Rights and Remedies. The rights and remedies herein reserved to
any party shall be cumulative and in addition to any other or further rights and
remedies available at law or in equity. No delay or omission on the part of the
Holder in exercising any right hereunder shall operate as a waiver of such right
or of any other right of the Holder. The waiver by any party hereto of any
breach of any provision of this Note shall not be deemed to be a waiver of the
breach of any other provision or any subsequent breach of the same provision.


4.3Governing Law; Jurisdiction. This Note shall be governed and construed in
accordance with the laws of the State of Iowa applicable to contracts made and
to be performed wholly therein and without reference to conflicts of law rules
(except to the extent governed by the Uniform Commercial Code as in effect in
the State of Iowa from time to time). The Borrower hereby irrevocably agrees
that any suit or proceeding arising directly and/or indirectly pursuant to or
under this Note shall be brought solely in a federal or state court located in
the State of Iowa. The Borrower covenants and irrevocably submits to the in
personam jurisdiction of the federal and state courts located in the State of
Iowa and agrees that any process in any such action may be served upon the
Borrower personally or by certified mail or registered mail addressed to the
Borrower, return receipt requested, with the same full force and effect as if
personally served upon the Borrower in the State of Iowa. The Borrower hereby
waives any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto.


4.4WAIVER OF JURY TRIAL. THE BORROWER HEREBY UNCONDITIONALLY WAIVES ANY RIGHT TO
A JURY TRIAL WITH RESPECT TO AND IN ANY ACTION, PROCEEDING, CLAIM, COUNTERCLAIM,
DEMAND OR OTHER MATTER WHATSOEVER ARISING OUT OF THIS NOTE, THE LOAN AND
SECURITY AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT CONTEMPLATED
BY THE LOAN AND SECURITY AGREEMENT.


4.5Severability. In case any provision contained in this Note (or part thereof)
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or other unenforceability shall not affect
any other provision (or the remaining part of the affected provision) hereof,
but this Note shall be construed as if such invalid, illegal, or unenforceable
provision (or part thereof) had never been contained herein, but only to the
extent that such provision is invalid, illegal or unenforceable.


TRIDENT RESOURCES LLC


By: /s/ Thomas Lockhart
Thomas Lockhart
Manager

3